PER CURIAM:
Jack A. Dawson appeals the district court’s order granting summary judgment to defendants on his complaint that sought to invalidate his obligation to reimburse the government. We have thoroughly reviewed the briefs and the materials submitted by the parties and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dawson v. Winter, No. 1:06-cv-02885-CCB, 2007 WL 1610905 (D.Md. May 21, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.